                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

LETICIA BENNETT                                                                                 PLAINTIFF

vs.                                       Civil No. 6:18-cv-06005

NANCY A. BERRYHILL                                                                             DEFENDANT
Acting Commissioner, Social Security Administration

                                                    ORDER

       Pending now before this Court is Plaintiff’s Application for Attorney Fees Under the Equal

Access to Justice Act (“EAJA”). ECF No. 14.1 With this Motion, Plaintiff requests an EAJA award

of $750.00. Id. On March 5, 2019, Defendant responded to this Motion. ECF No. 16. The parties

have consented to the jurisdiction of a magistrate judge to conduct any and all proceedings in this

case, including conducting the trial, ordering the entry of a final judgment, and conducting all post-

judgment proceedings. ECF No. 4. Pursuant to this authority, the Court issues this Order.

1. Background:

       Leticia Bennett (“Plaintiff”) appealed to this Court from the Secretary of the Social Security

Administration’s (“SSA”) denial of her request for disability benefits. ECF No. 1. On December

20, 2018, this Court reversed and remanded Plaintiff’s case pursuant to sentence four of 42 U.S.C.

§ 405(g). ECF Nos. 12, 13.

       On March 5, 2019, Plaintiff filed the present Motion requesting an award of attorney’s fees

under the EAJA. ECF No. 14. With this Motion, Plaintiff requests an award of attorney’s fees of

$750.00 representing 6.00 hours of attorney time at an hourly rate of $125.00 for work performed.

Id. On March 5, 2019, Defendant responded to this Motion and only objects to Plaintiff’s attorney’s



           1
               The docket numbers for this case are referenced by the designation “ECF. No.”
request that the EAJA payment be made directly to him, instead of to Plaintiff. ECF No. 16.

2. Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below was

substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1) was

specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart, 535

U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States Supreme

Court stated that Congress harmonized an award of attorney’s fees under the EAJA and under 42

U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount of
       the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section 406(b),
       so that the [amount of total past-due benefits the claimant actually receives] will be
       increased by the . . . EAJA award up to the point the claimant receives 100 percent
       of the past-due benefits.”

Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting

                                                  2
unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir. 1984).

        The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines that

an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that there

has been an increase in the cost of living, and may thereby increase the attorney’s rate per hour,

based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See Johnson

v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990).

3. Discussion:

        In the present action, Plaintiff’s case was remanded to the SSA. ECF No. 14. Defendant

does not contest Plaintiff’s claim that she is the prevailing party, does not oppose her application for

fees under the EAJA, does not object to the hourly rate she requested, and does not dispute the

number of hours expended by counsel. ECF No. 16. The Court construes this lack of opposition

to this application as an admission that the government’s decision to deny benefits was not

“substantially justified” and that Plaintiff is the prevailing party.

        Plaintiff requests a total award of $750.00 under the EAJA. ECF No. 14. Plaintiff requests

these fees at a rate of $125.00 for work performed. Id. An enhanced hourly rate is authorized by the

EAJA as long as a Consumer Price Index (“CPI”) justifies such the enhanced hourly rate. See

General Order 39. See also 28 U.S.C. § 2412(d)(2)(A), Johnson, 919 F.2d at 504. Based upon the

CPI-South Index, the hourly rate of $125.00 is authorized. Accordingly, the Court awards this

hourly rate.

        Further, I have reviewed counsel’s itemization of time appended to Plaintiff’s application.


                                                   3
ECF No. 14-2. This Court notes that Defendant has not objected to the number of hours for which

counsel seeks a fee award, and this Court finds the time asserted to be spent in the representation of

Plaintiff before the district court is reasonable. Thus, this Court finds that Plaintiff is entitled to an

attorney’s fee award under EAJA in the amount of $750.00 representing 6.00 hours of attorney time

at an hourly rate of $125.00 for work performed.

        Defendant claims the fees awarded should be paid directly to Plaintiff pursuant to Astrue v.

Ratliff, 560 U.S. 586, 130 S.Ct. 2521 (2010). ECF No. 16. Ratliff requires that attorney’s fees be

awarded to the “prevailing party” or the litigant. See id, 130 S.Ct. at 2528. Thus, these fees must be

awarded to Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid

assignment to Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no

outstanding debt to the federal government, the attorney’s fee may be awarded to Plaintiff’s attorney.

4. Conclusion:

        Based upon the foregoing, the Court awards Plaintiff $750.00 pursuant to the EAJA, 28

U.S.C. § 2412.

        ENTERED this 7th day of March 2019.

                                                                 /s/ Barry A. Bryant
                                                                 HON. BARRY A. BRYANT
                                                                 U.S. MAGISTRATE JUDGE




                                                    4
